          Case 1:19-cv-00548-RP Document 19 Filed 12/11/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

HILL COUNTRY EMERGENCY                         §
MEDICAL ASSOCIATES, P.A.;                      §
LONGHORN EMERGENCY                             §
MEDICINE ASSOCIATES, P.A.;                     §
CENTRAL TEXAS EMERGENCY                        §
ASSOCIATES, P.A.; and                          §
EMERGENCY ASSOCIATES OF                        §
CENTRAL TEXAS, P.A.,                           §
                                               §
       Plaintiffs,                             §           Civil Case No: 1:19-CV-548-RP
                                               §
v.                                             §
                                               §
UNITEDHEALTHCARE INSURANCE                     §
COMPANY and                                    §
UNITEDHEALTHCARE OF TEXAS, INC.,               §
                                               §
       Defendants.                             §

                                  NOTICE OF DISMISSAL

       Come Plaintiffs Hill Country Emergency Medical Associates, P.A., Longhorn

Emergency Medicine Associates, P.A., Central Texas Emergency Associates, P.A., and

Emergency Associates of Central Texas, P.A., and pursuant to Rule 41(a) of the Federal Rules of

Civil Procedure voluntarily dismiss this action without prejudice, Defendants UnitedHealthcare

Insurance Company and UnitedHealthcare of Texas, Inc. not having filed an answer or motion

for summary judgment.
Case 1:19-cv-00548-RP Document 19 Filed 12/11/19 Page 2 of 3




                           Respectfully submitted,

                           WALLER LANSDEN DORTCH & DAVIS, LLP

                             /s/ Larry B. Childs
                           Larry B. Childs (Pro hac vice)
                           ASB-9113-C581
                           larry.childs@wallerlaw.com
                           Helen L. Eckinger (Pro hac vice)
                           ASB-9088-C170
                           helen.eckinger@wallerlaw.com
                           1901 Sixth Avenue North
                           Birmingham, Alabama 35203
                           Telephone: 205/226-5708
                           Telecopier: (205) 214-8787

                           -and-

                           WALLER LANSDEN DORTCH & DAVIS, LLP
                           Rick Harrison
                           Texas State Bar No. 09120000
                           rick.harrison@wallerlaw.com
                           Jamie McGonigal
                           Texas State Bar No. 24007945
                           jamie.mcgonigal@wallerlaw.com
                           100 Congress Avenue, Suite 1800
                           Austin, Texas 78701
                           Telephone: 512/685-6400
                           Facsimile: 512/685-6417

                           ATTORNEYS FOR PLAINTIFFS
          Case 1:19-cv-00548-RP Document 19 Filed 12/11/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was served
electronically upon the following counsel of record the Court’s ECF service on this 11th day of
June, 2019.

Andrew G. Jubinsky
Andy.jubinsky@figdav.com
Don Colleluori
Don.colleluori@fig.dav.com
Figari + Davenport, L.L.P.
901 Main Street, Suite 3400
Dallas, Texas 75202

                                             /s/ Larry B. Childs
                                            Larry B. Childs
